United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1056
Issued: October 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2008 appellant filed a timely appeal of the February 4, 2008 merit
decision of the Office of Workers’ Compensation Programs, denying that she sustained an
emotional condition while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
while in the performance of duty.
FACTUAL HISTORY
On October 27 2005 appellant, then a 35-year-old clerk, filed a traumatic injury claim
alleging that on October 17, 2005 she sustained post-traumatic stress as a result of being yelled at
and physically assaulted for 10 minutes by Veronica Whitehurst, a manager of distribution
operations (MDO). She submitted an October 27, 2005 medical report of Dr. George Karalis, a

psychiatrist, who stated that her post-traumatic stress rendered her totally disabled for work until
December 1, 2005. An October 19, 2005 disability certificate of Dr. Edmond Liu, a Boardcertified family practitioner, stated that appellant was ill and excused from work for three days.
By letter dated October 31, 2005, the employing establishment controverted appellant’s
claim. It contended that she failed to provide sufficient factual and medical evidence to establish
her allegations.
By letter dated November 8, 2005, the Office addressed additional factual and medical
evidence appellant was advised to submit to support her claim.
In a November 26, 2005 narrative statement, appellant described the October 17, 2005
incident. At 7:45 p.m. she arrived late to work in the nixie unit. Appellant told Dolly Chen, a
coworker, that she was going to write a statement for a grievance during her break. At
approximately 9:40 p.m., David Jones, a manager trainee, was in the nixie unit talking to
Ms. Chen, and other coworkers, Tess Hidalgo and Celina Tallada, about nixie mail when
Ms. Whitehurst came into the unit. She started shouting at them in a loud voice. Ms. Whitehurst
pointed to her radio and told Mr. Jones to go back where he belonged. Appellant described
Ms. Whitehurst’s behavior as unprofessional and abusive. She stated that Mr. Jones was very
embarrassed.
At 10:00 p.m. appellant took a break to write the statement for her grievance she had filed
against a supervisor. At approximately 10:10 p.m., Glossy DeGuzman, an acting supervisor of
distribution operations (SDO), entered the unit followed by Ms. Whitehurst, who stood behind
appellant and in a loud voice asked her what she was doing. Appellant advised Ms. Whitehurst
that she was writing a grievance. Ms. Whitehurst berated her loudly and ferociously in front of
her coworkers about writing the grievance on company time. She instructed appellant to write it
during her break or lunch. Appellant became embarrassed and nervous. She informed
Ms. Whitehurst that she was at lunch. Ms. Whitehurst asked appellant how long she had been
working at the employing establishment and she stated 10 years. She shouted that appellant was
supposed to know that she could not use company hours to write a grievance. Appellant was
seated beside Ms. Chen and Ms. Whitehurst came between them. She pointed her radio at
Ms. Chen and shouted at appellant to look at and talk to her. Appellant stated that
Ms. Whitehurst angrily hit her desk with the radio. She becomes scared and intimidated.
Ms. Whitehurst asked Ms. DeGuzman to escort Ms. Chen out of the unit. Appellant placed her
grievance in a cardboard box on her desk which contained other personal items. Ms. Whitehurst
asked her what she had put in the box and went through the box without asking permission.
After noticing nixie date stamps and tapes, she stated in a loud voice that they were the
employing establishment’s property. Appellant sought medical treatment from the employing
establishment’s medical unit. She described symptoms she experienced following the
October 17, 2005 incident, which included the inability to sleep, stress and nervousness.
In an October 24, 2005 narrative statement, Patsy Harmon, a hearing impaired employee,
stated that an MDO came into the unit and asked appellant many questions about what she was
writing. Ms. Harmon stated that the MDO looked mad and appellant looked scared and nervous.
She could not hear what they were talking about. Ms. Harmon stated that the MDO was abusive
towards appellant and had a very bad attitude.

2

In an October 27, 2005 narrative statement, Ms. Chen described the October 17, 2005
incident, stating that Ms. Whitehurst yelled at appellant for writing a grievance on company time
and hit appellant’s desk with her radio. Appellant was very upset and speechless as a result of
Ms. Whitehurst’s actions. Ms. Chen related that, when Ms. Whitehurst left the unit five to eight
minutes later, she used profane language while talking to herself.
In a December 27, 2005 letter, Ms. Whitehurst contended that appellant did not sustain an
injury on October 17, 2005. She provided a description of the incident, stating that at
approximately 8:30 p.m. she walked through the nixie unit and observed appellant writing on a
tablet. Ms. Whitehurst stated that appellant did not see her. She saw Mr. Jones talking to
Ms. Chen and asked him to leave the unit since he did not belong there at that time. Around 9:30
p.m. Ms. Whitehurst walked through the nixie unit again. She observed appellant still writing.
Ms. Whitehurst asked Ms. DeGuzman to investigate why appellant was writing on company time
when she was supposed to be working and one hour had already passed. She related that
Ms. Chen was in the unit due to her light-duty assignment. Ms. DeGuzman asked Ms. Chen to
return to her bid position. Ms. Whitehurst stated that appellant informed her that she was not on
break but needed to write a statement for the union. She advised her that she could not do it
while working. Ms. Whitehurst denied being in appellant’s face or that she or any other manager
became violent or had an argument with her. She stated that Ms. Chen did not witness her
conversation with appellant because she was asked to leave the unit.
In a December 3, 2005 report, Dr. Karalis reviewed a history of injury that on
October 17, 2005 appellant was verbally and physically assailed by Ms. Whitehurst when she
grabbed her possessions and approached her closely. Appellant feared for her safety.
Dr. Karalis opined that appellant suffered from post-traumatic stress with anxiety and depression
on Axis I and occupational stress on Axis 4. She had a global assessment functioning score
of 45. Dr. Karalis found no personality disorder on Axis 2 and no psychical contributing
maladies on Axis 3. In a January 11, 2006 report, he stated that appellant continued to be
actively symptomatic and was totally disabled until further medical evaluation. Dr. Karalis
noted that she had not received any assurances from the employing establishment about her safe
return to work.
On April 24, 2006 Ms. Chen clarified her prior statement as the Office was concerned
that it was similar to appellant’s statement of injury. She stated that she wrote her own statement
but the union typed it. Ms. Chen was only present during the first part of the conversation
between appellant and Ms. Whitehurst because she was asked to leave. She tried to put herself
in appellant’s shoes and stated that everyone was afraid of Ms. Whitehurst. Ms. Chen described
Ms. Whitehurst’s questioning of appellant as an interrogation.
By letter dated April 27, 2006, the Office requested additional factual evidence from
Ms. DeGuzman, Ms. Hidalgo, Ms. Tallada and Ms. Whitehurst regarding the October 17, 2005
incident.
In a May 2, 2006 letter, Ms. Whitehurst reiterated her description of the October 17, 2005
incident. She denied searching through appellant’s personal belongings. Ms. Whitehurst did not
know that appellant had them on the workroom floor. She noted the employing establishment’s
policy against having personal belongings on the workroom floor, especially in the nixie unit

3

where accountable items were held. Ms. Whitehurst stated that she spoke to appellant in her
normal tone of voice.
In a May 2, 2006 letter, Ms. DeGuzman stated that on October 17, 2005, at
approximately 10:00 p.m., Ms. Whitehurst asked her to walk into the nixie unit. She observed
appellant talking to Ms. Chen. After appellant informed Ms. Whitehurst that she was writing a
grievance, Ms. Whitehurst instructed her to do it during her break or lunch. Ms. DeGuzman
stated that Ms. Chen was answering to Ms. Whitehurst’s questions, who responded that she was
not talking to her. Ms. Whitehurst asked Ms. DeGuzman to take Ms. Chen out of the unit. After
doing so, Ms. DeGuzman rejoined her in the nixie unit. Ms. DeGuzman stated that
Ms. Whitehurst spoke in her usual tone of voice and told appellant that she should know better
not to use the employing establishment’s supplies for her personal use. She did not observe
Ms. Whitehurst bang her radio or go through appellant’s personal belongings. Ms. DeGuzman
and Ms. Whitehurst stayed in the nixie unit for approximately 10 minutes.
In a May 4, 2006 narrative statement, Ms. Tallada stated that she only overheard bits and
pieces of what was said between appellant and Ms. Whitehurst. She did not hear appellant’s
response to Ms. Whitehurst’s question about what she was doing. Ms. Tallada heard
Ms. Whitehurst tell appellant that she was not supposed to be doing something. She did not hear
the rest as she went back to work. Ms. Tallada related that Ms. Whitehurst spoke to appellant in
a loud voice. She did not know if Ms. Whitehurst hit her radio on appellant’s desk. Ms. Tallada
stated that Ms. DeGuzman was present at the beginning of the conversation between appellant
and Ms. Whitehurst and then she left with Ms. Chen. She stated that the incident lasted
10 minutes and that appellant looked very upset.
On May 2, 2006 Dr. Karalis stated that appellant remained totally disabled for work
through June 10, 2006.
By decision dated May 18, 2006, the Office found that appellant did not sustain an
emotional condition in the performance of duty. It found that she failed to establish that the
October 17, 2005 incident occurred as alleged.
In a July 22, 2006 letter, appellant, through her representative, requested reconsideration.
She submitted an investigative report of Jose Nuno, a diversity development specialist, who
interviewed the supervisors and appellant’s coworkers regarding her December 10, 2005
grievance related to the October 17, 2005 incident. Anna Hilario, an acting supervisory MDO
(SMDO), stated that on December 5, 2005, Ms. Whitehurst related to her that she did not shout
or yell at appellant or empty her cardboard box. Ms. Whitehurst had asked appellant what she
was doing and told her to complete the grievance during her break and not on company time.
Gus Ortega, a SMDO, stated that, on October 17, 2005, appellant appeared shook-up and
nervous. He asked her to go to the medical unit. Later that night, appellant related to Mr. Ortega
that around 10:10 p.m., she was writing a grievance during her break when Ms. Whitehurst
walked into the nixie unit. She stated that Ms. Whitehurst yelled at her while asking questions
about using company time to complete the grievance. Appellant also stated that Ms. Whitehurst
searched her personal nixie box. Mr. Nuno related that Ms. Whitehurst refused to answer any
questions related to the October 17, 2005 incident as she had already spoken to an acting SMDO.
Ms. Whitehurst stated that she was performing her job and denied shouting or yelling at

4

appellant or searching her box. She believed that several union representatives were trying to
discredit her by having appellant file a traumatic injury claim and grievance.
Mr. Nuno stated that it appeared the nixie unit did not have constant supervision. When
Ms. Whitehurst walked into the unit, the employees were caught by surprise that a MDO had
walked into the unit and asked them questions. Mr. Nuno stated that Ms. Whitehurst’s requested
that Mr. Jones return to his work area set the tone and perception the employees had regarding
her conversation with appellant. Based on his investigation, Ms. Whitehurst’s tone of voice was
loud and firm when she asked appellant questions. Mr. Nuno noted that the employees stated
that appellant was soft spoken and not aggressive. Based on his conversation with
Ms. Whitehurst, Mr. Nuno stated that she had a strong personality and was direct.
In a July 22, 2006 statement, appellant related that Ms. Whitehurst had asked
Ms. DeGuzman to take Ms. Chen out of the nixie unit. She stated that Ms. DeGuzman did not
return to the unit until Ms. Whitehurst left. In a July 20, 2006 statement, Ms. Chen stated that
after Ms. Whitehurst asked Ms. DeGuzman to take her out of the nixie unit, she and
Ms. DeGuzman stood outside the unit until Ms. Whitehurst left.
In a January 26, 2006 letter, the employing establishment stated that the investigation
related that Ms. Whitehurst’s tone of voice was loud when she questioned appellant on
October 17, 2005. It stated that a senior MDO was going to meet with Ms. Whitehurst to address
the investigative findings and determine any appropriate follow-up action.
In a settlement agreement dated April 4, 2006, the employing establishment apologized to
appellant for any inappropriate conduct by Ms. Whitehurst on October 17, 2005. It reminded
management to treat all employees with dignity and respect. The employing establishment stated
that the settlement agreement constituted full and final settlement of all issues pertaining to the
grievance. It also noted that it was not to be regarded as a precedent for any other purpose.
By decision dated November 9, 2006, the Office denied modification of the May 18,
2006 decision. In a November 2, 2007 letter, appellant, through her representative, requested
reconsideration.
By decision dated February 4, 2008, the Office denied modification of the November 9,
2006 decision.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by factors of her federal employment.1 To establish that she sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to her
condition; (2) medical evidence establishing that she has an emotional or psychiatric disorder;

1

Pamela R. Rice, 38 ECAB 838 (1987).

5

and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to her emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.5 When an employee
experiences emotional stress in carrying out her employment duties and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.6
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
Where the disability results from an employee’s emotional reaction to his or her regular
or specially assigned duties or to a requirement imposed by the employment, the disability comes
within the coverage of the Act. On the other hand, the disability is not covered where it results
from such factors as an employee’s fear of a reduction-in-force or her frustration from not being
permitted to work in a particular environment or to hold a particular position.9 Generally,
2

See Donna Faye Cardwell, 41 ECAB 730 (1990).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

6

Lillian Cutler, supra note 3.

7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

Lillian Cutler, supra note 3.

6

actions of the employing establishment in administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties, do not fall within coverage of the Act.10
However, an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment.11
ANALYSIS
Appellant attributed her emotional condition to being verbally harassed and physically
assaulted by Ms. Whitehurst, a supervisor, on October 17, 2005 when she informed
Ms. Whitehurst that she was writing a statement pertaining to a grievance, Ms. Whitehurst
allegedly yelled that she was not supposed to do this even though she was at lunch. She further
contended that, after she put the statement in a cardboard box on her desk, Ms. Whitehurst
searched the box without permission. When Ms. Whitehurst discovered nixie date stamps and
tapes in the box, she yelled at appellant that they belonged to the employing establishment.
Appellant contends that Ms. DeGuzman did not witness the incident as she left the room with
Ms. Chen and did not return until after Ms. Whitehurst left the unit. The Board notes that verbal
abuse or harassment may give rise to coverage under the Act. However, there must be evidence
that the implicated acts of harassment did, in fact, occur. Mere perceptions of harassment or
discrimination are not compensable under the Act. A claimant must establish a factual basis for
allegations that the claimed emotional condition was caused by factors of employment.12
Ms. Harmon, a hearing impaired employee, stated that, an MDO looked mad while asking
appellant many questions about what she was writing. She also stated that appellant looked
scared and nervous. Ms. Harmon related that she could not hear what appellant and the MDO
were talking about but she was also scared. She stated that the MDO was abusive towards
appellant and she had a very bad attitude. Ms. Harmon did not state that the incident she
described occurred on October 17, 2005 or that it involved Ms. Whitehurst.
Ms. Tallada stated that she heard Ms. Whitehurst ask appellant what she was doing but,
she did not hear her response. She also heard Ms. Whitehurst tell appellant that she was not
supposed to be doing something but, did not hear the reminder of the conversation because she
went back to work. Ms. Tallada did not know if Ms. Whitehurst struck a radio on appellant’s
desk. She stated that the incident lasted 10 minutes and that appellant looked very upset.
However, Ms. Tallada did not provide a description of the October 17, 2005 incident conforming
to appellant’s allegations did not hear the entire conversation between appellant and
Ms. Whitehurst or verify that Ms. Whitehurst yelled at appellant in a loud voice. She
subsequently stated that Ms. Whitehurst was in appellant’s face and yelled at her when she asked
her questions. Ms. Tallada believed that her behavior was unprofessional and that she spoke
down to appellant. However, she did not adequately explain the basis for changing her statement
10

Michael L. Malone, 46 ECAB 957 (1995).

11

Charles D. Edwards, 55 ECAB 258 (2004).

12

Joel Parker, Sr., 43 ECAB 220, 225 (1991); see Faye Cardwell, supra note 2 (for harassment to give rise to a
compensable disability, there must be some evidence that harassment or discrimination did in fact occur); see
Pamela R. Rice, supra note 1 (claimant failed to establish that the incidents or actions which she characterized as
harassment actually occurred).

7

or address the fact that she previously acknowledged that she did not hear the conversation
between Ms. Whitehurst and appellant.
Mr. Ortega stated that appellant related to him that on October 17, 2005 Ms. Whitehurst
yelled at her for writing a grievance while working and had searched her nixie box. However, he
did not witness the October 17, 2005 incident. Mr. Ortega merely provided a history of the
alleged incident as related to him by appellant. Mr. Jones stated that Ms. Whitehurst loudly
asked him to return where he belonged. He was not present when she spoke to appellant.
Ms. Chen stated that Ms. Whitehurst yelled at appellant for writing a grievance on
company time and struck appellant’s desk with her radio. She related that, when Ms. Whitehurst
left the unit five to eight minutes later, she used profane language while talking to herself.
Ms. Chen stated that employees were afraid of Ms. Whitehurst and that she questioned appellant
as if she was being interrogated. Despite the similarity between her description of the
October 17, 2005 incident and that of appellant, Ms. Chen stated that her description was
provided in her own words.
Based on his investigation of the October 17, 2005 incident, Mr. Nuno stated that the
nixie unit did not experience constant supervision and that the employees in the unit were
surprised by Ms. Whitehurst’s presence that day. He further stated that her request that
Mr. Jones return to his work unit set the tone and perception the employees had regarding the
conversation she had with appellant. Based on his investigation, Mr. Nuno determined that
Ms. Whitehurst’s tone of voice was loud and firm when she asked appellant questions. He stated
that she had a strong personality and was direct based on his conversation with her.
The employing establishment also determined that Ms. Whitehurst used a loud voice
when she questioned appellant on October 17, 2005 based on Mr. Nuno’s investigation. In its
April 4, 2006 settlement agreement, the employing establishment apologized to appellant for any
inappropriate conduct displayed by Ms. Whitehurst on October 17, 2005.
It reminded
management to treat all employees with dignity and respect. However, the settlement agreement
provided that it should not be regarded as a precedent for any or proceeding.
Ms. Whitehurst’s denied that she yelled at appellant or threw her radio on appellant’s
desk on October 17, 2005. Although, Ms. Whitehurst’s loud voice may have engendered
offensive feelings, it did not sufficiently affect the conditions of employment to constitute a
compensable factor.13 The evidence of record does not otherwise establish a pattern of verbal
abuse or harassment by Ms. Whitehurst towards appellant. The evidence does not reflect that
Ms. Whitehurst posed any physical threat to appellant. The investigation by Mr. Nuno found
only that Ms. Whitehurst engaged in a load tone of voice in questioning appellant. The
settlement agreement does not establish a compensable factor of employment. It provided that it
could not be used as a precedent for any purpose in other proceedings. The Board finds that
appellant has not established her allegation that she was harassed by her supervisor on

13

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

8

October 17, 2005.14
employment.15

Accordingly, she has not established a compensable factor of
CONCLUSION

The Board finds that appellant has not established a compensable factor or that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 4, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See David S. Lee, 56 ECAB 602 (2005).

15

As appellant has not substantiated a compensable factor of employment as the cause of her emotional
condition, the medical evidence regarding appellant’s emotional condition need not be addressed. Karen K. Levene,
54 ECAB 671 (2003).

9

